DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 89, lines 3-5, discloses the height of the guide groove wall 35 is smaller than or equal to the height of the side surface 32.  However, should this be the case, the guide groove wall 35 would not be able to enter the space defined by guide wall 15 such that the second guide protrusions 15a can mesh with the second guide grooves 35a (as defined in paragraph 88, lines 4-9), i.e., viewing Figures 4 and 8, if the height of guide groove wall 35 is less the height of side surface 32, the bottom edge of side surface 32 would contact the lower surface of container 10 before the guide groove wall 35 could enter the space defined by the guide wall 15.  Clarification is needed;
In paragraph 92, on lines 4-5, the phrase “the plate side surface 32….the up-down direction.” merely repeats the phrase on lines 2-3 of paragraph 92.  Clarification is needed;
In paragraph 113, on line 5, “rotary rod 22” should be “rotary rod 220”; and
In paragraph 114, line 1, “rotary rod 200” should be “rotary rod 22”.
Claim Objections
Claims 6, 9, 10, 17, 20, 22, 25 and 27 are objected to because of the following informalities:  
In regard to claim 6, it is unclear as to whether or not the “extra space” defined on line 2 is referring to the same “extra space” defined in claim 1 (see line 8) or a different extra space.
In regard to claim 9, it is unclear as to whether or not the “cosmetic inner container” (see line 3) and the “cosmetic material plate” (see line 5) are referring to the same “cosmetic inner container” an “cosmetic material plate” defined in claim 1 (see lines 3 and 4) or some other elements.
In regard to claims 9, 10 and 17, reference characters such as “P” should not be present therein.
In regard to claim 20, it is unclear as to how a plurality of second guide grooves (see line 3) can be defined when a plurality of first guide grooves has not been previously defined.
In regard to claim 22, as discussed above with regard to the specification, it does not appear the height of the guide groove wall 35 can be lower or equal to a height of the plate side surface 32 since such a structure would prevent the second guide grooves 35a from meshing with the second guide protrusions 15a.
In regard to claims 25 and 27, the recitation of “the discharge groove” (see claim 25, line 2 and claim 27, line 1” is not clear since a plurality of discharge grooves has been defined in claim 24 (see line3).  It appears that in claims 25 and 27, “the discharge groove” should be “at least one of the discharge grooves”.
 Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 33-37 all include limitation which use the word “means”.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 12, an antecedent basis for “the inner surface of the guide wall” (see lines 3-4) has not been defined.
In regard to claim 18, an antecedent basis for “the rotary rod” (see line 2) has not been defined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Look et al. (US 2002/0041788, hereinafter Look).
In regard to claim 1, Look discloses a method of shaping a solid cosmetic material in a cosmetic container comprising the steps of:
preparing a cosmetic “inner container” 705 (see Figures 10a-10d) to which the cosmetic material is to be input;
placing a filling guide member 700 on a cosmetic material plate (defined by the upper surface of the bottom of the container 705, see paragraph 0098, lines 4-6) provided inside the cosmetic inner container;
filling the cosmetic material in the filling guide member (via nozzle 715, see Figure 10b) and solidifying the cosmetic material (see paragraph 0098, lines 10-14); and
removing the filling guide member 700 (see paragraph 0098, lines 10-14) and forming an extra space between an inner surface of the cosmetic inner container 705 and a side surface of the solidified cosmetic material 710 (the extra space being defined by the space previously occupied by the guide member 700).
In regard to claim 4, the filling guide member 700 has a hollow tubular shape (see Figure 10a) in which a flange (not numbered, see the upper enlarged portion of element 700) is formed on an outer side of an upper portion and has a diameter so as to come into close contact with the inner surface of the cosmetic inner container 704.
In regard to claim 6, in forming of the extra space, the filling guide member 700 is removed to form the extra space equal to a thickness of the filling guide member between the inner surface of the cosmetic inner container 705 and the side surface of the cosmetic material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Look.
In regard to claim 5, although the Look reference does not disclose the filling guide member is anodized or treated with silicone, as claimed, the examiner takes official notice that such molding articles are commonly treated with a silicone in order to enable the molding article to be easily released from the product being molded after the product has cured.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the filling guide member in the Look device can be treated with silicone in order to enable the guide member to be easily released from the product after the product cures.
Allowable Subject Matter
Claims 2, 3, 7-11, 13-17 and 19-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kapustin and Eng references are cited as being directed to the state of the art as teachings of other cosmetic devices wherein the cosmetic is molded within a container and a spaced exists between the solidified cosmetic and a side of the container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
6/22/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754